Per Curiam.
We agree with the conclusions reached by the general term, and deem it unnecessary to discuss questions that must now be considered as settled in this court, renting to the rights of grantor and grantee where the former sells lots to the latter bounding them on a private street laid out by the grantor on his own land.
The petitioners, on this appeal, insist that no private easement were created in favor of the abutting owners on so-called “Pentz Street” by the conveyance from Barker, the executor and trustee of the Pentz estate, in 1872, to the grantor of the respondent Shafer, for the reason that the former was prohibited by private *477statute from laying out any street in tlie city of New York independently of those laid down on the permanent maps of the city, and that Pentz street was not so laid down. We do not think the present executors of the Pentz estate can raise this question. They are estopped from making any such claim, and, as between them and Shafer, the latter is vested with the usual private easement in and over Pentz street. We do not decide the question sought to be raised. The city of New York has never made any objections to Pentz street.
The order of the general term is affirmed, with costs.
All concur.
Order affirmed.